938 A.2d 915 (2007)
193 N.J. 294
In the Matter of Kenneth L. LAW, a/k/a Kenneth D. Law, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
November 28, 2007.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-086, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(4)(E), KENNETH L. LAW, a/k/a KENNETH D. LAW, of PELHAM, NEW YORK, who was admitted to the bar of this State in 1986, should be censured based on discipline imposed in the State of New York that in New Jersey constitutes violations of RPC 1.1(a)(gross neglect), RPC 1.1(b)(pattern of neglect), RPC 1.3(lack of diligence), RPC 1.1(b)(failure to communicate with client), and RPC 1.15(d)(recordkeeping violations), and good cause appearing;
It is ORDERED that KENNETH L. LAW, a/k/a KENNETH D. LAW, is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.